PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Dabrowksi						:
Application No.  15/888,814				:	ON PETITION
Filed: February 5, 2018					:
Attorney Docket No. 247.19-US-I1)			:
		
This is a decision on the “Petition under 37 CFR 1.182 to Remove a Party Incorrectly Names as the  Applicant”, filed on March 19, 2021.  

The petition under 37 CFR 1.182 and is granted.

The subject application was filed on February 5, 2018, and, in an Application Data Sheet presented on filing, applicant designated Gaming Technology Group, Inc. as the applicant under 37 CFR 1.46 indicating that the entity is an obligated assignee.  By the instant petition, petitioner requests that the applicant be recognized as the Stanley Dabrowski, the sole inventor, as Gaming Technology Group, Inc.  was listed as the applicant by mistake and is not, in fact, an obligated assignee.

A petition under 37 CFR 1.182 is appropriate in a situation where the named inventor(s) neither assigned, nor was under and obligation to assign, to the party identified as the applicant under 37 CFR 1.46 on filing of the application.  Such is not to be confused with a situation in which the applicant under 37 CFR 1.46 determines that it no longer wants to be designated as the applicant.  In such a case, 37 CFR 1.46(c)(2) requires evidence of a chain of title, i.e., a statement under 37 CFR 3.73(c) to change the applicant.  In the instant case, the petition establishes that the party Gaming Technology Group, Inc. identified as the applicant on filing was misidentified and that inventor did not assign and was not under an obligation to assign to Gaming Technology Group, Inc. 

The record does not demonstrate that the sole inventors assigned, or was under an obligation to assign, to Gaming Technology Group, Inc. Further, the record reflects that a corrected Application Data Sheet was filed on March 19, 2021, that reflects the requested change in the applicant data with appropriate strike-throughs and underlining in accordance with 37 CFR 1.76.  Based on the aforementioned, it is appropriate to grant petitioner’s request to remove Gaming Technology Group, Inc. as the applicant.

A corrected filing receipt reflecting the correction to the applicant data was is enclosed.

Questions regarding this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET       

Enclosure: Corrected Filing Receipt